Case 21-30085-hdh11 Doc 79 Filed 01/28/21                    Entered 01/28/21 17:29:00            Page 1 of 2



Patrick J. Neligan, Jr.
State Bar. No. 14866000
Douglas J. Buncher
State Bar No. 03342700
John D. Gaither
State Bar No. 24055516
NELIGAN LLP
325 North St. Paul, Suite 3600
Dallas, Texas 75201
Telephone: 214-840-5333
Facsimile: 214-840-5301
pneligan@neliganlaw.com
dbuncher@neliganlaw.com
jgaither@neliganlaw.com

PROPOSED COUNSEL FOR DEBTORS

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                              §        CHAPTER 11
                                                    §
NATIONAL RIFLE ASSOCIATION                          §        CASE NO. 21-30085-hdh11
OF AMERICA and SEA GIRT LLC,                        §
                                                    §
          DEBTORS1                                  §        Jointly Administered


                         MOTION FOR EXPEDITED CONSIDERATION
          The National Rifle Association of America and Sea Girt LLC (collectively, the “Debtors”)

file this motion to request expedited consideration of the following matters:

          Debtors’ Motion for Authority to Honor Prepetition Obligations Related to Customer,
          Donor and Member Programs (the “Customer Program Motion”) [Docket No. 76]

          Debtors’ Motion for Approval of Certain Notice and Confidentiality Procedures (the
          “Notice Motion”) [Docket No. 77]

          Debtors’ Motion for Waiver of the Requirements of Section 345(b) (the “345(b) Motion”)
          [Docket No. 78]




1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


90395v1
Case 21-30085-hdh11 Doc 79 Filed 01/28/21              Entered 01/28/21 17:29:00       Page 2 of 2




          Specifically, the Debtors request that the foregoing motions be set at the next omnibus

hearing in this case, which is scheduled for February 10, 2021 at 2:00 p.m. (CT). The Debtors

require expedited consideration of the foregoing motions (i) to ensure that they may continue to

honor certain critical obligations related to the customer, donor, and member programs as

described in the Customer Program Motion in a timely manner; (ii) to ensure that the notice and

confidentiality issues discussed in the Notice Motion may be addressed prior to the February 15,

2021 deadline to file schedules and statements of financial affairs and the Section 341 meeting on

February 22, 2021; and (iii) because the interim order temporarily waiving the requirements of

Section 345(b) with respect to the investment accounts described in the Section 345(b) Motion

currently expires on February 10, 2021.

          Accordingly, the Debtors request that the Court schedule the foregoing motions for hearing

on February 10, 2021 at 2:00 p.m. (CT).

Dated: January 28, 2021                        Respectfully submitted,



                                               /s/ Patrick J. Neligan, Jr.
                                               Patrick J. Neligan, Jr.
                                               State Bar. No. 14866000
                                               Douglas J. Buncher
                                               State Bar No. 03342700
                                               John D. Gaither
                                               State Bar No. 24055516
                                               NELIGAN, LLP
                                               325 North St. Paul, Suite 3600
                                               Dallas, Texas 75201
                                               Telephone: 214-840-5333
                                               Facsimile: 214-840-5301
                                               pneligan@neliganlaw.com
                                               dbuncher@neliganlaw.com
                                               jgaither@neliganlaw.com

                                               PROPOSED COUNSEL FOR DEBTORS




90395v1
